 TEXACO, INC., HOUSTON PRODUCING DIV.361Texaco,Inc.,Houston Producing DivisionandOil,Chemical and AtomicWorkersInternationalUnion,LocalNo.4-367,AFL-CIO.Case23-CA-2271November 20, 1967DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND ZAGORIAOn June 8, 1967, Trial Examiner Ivar H. Peter-son issued his Decision in the above-entitledproceeding, finding that the Respondent had not en-gaged in and was not engaging in the unfair laborpractices alleged in the complaint and recommend-ing that the complaint be dismissed in its entirety,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, theGeneral Counsel and theUnion filed exceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, briefs,and the entire record, and finds merit in certain ofthe exceptions of the General Counsel and theUnion. Accordingly, the Board adopts the findingsof the Trial Examiner only to the extent consistentherewith.On the morning of November 5, 1965,' Alaniz,a company porter for some 20 years, was usingkerosene to spray weeds on company property. Heplaced in his car a 2-gallon can of kerosene, con-cededly belonging to the Company. At lunchtimewhen Alaniz started to go home in the car, theproduction foreman saw the can in the car, con-frontedhimconcerningthekerosene,andsuspended him without pay. After lunch Alaniz at-tempted to return to work, but was again told hewas suspended. At the time Alaniz was part of aunit of employees represented by the Union.2 Hewas not, though, a union member. Later in the day,Whitten, the Union's field steward, learned of theincident and called the foreman about the matter.He requested that it be handled on the local level,complained that the Union should have beennotified of the incident, and added that Alanizneeded representation. The foreman replied that hehad already reported the matter to the Company'sdistrict superintendent and, thus, that the matterwas out of his hands. He also stated Alaniz did notneed union representation as he was not a unionmember. Alaniz had, as noted, worked as a porterfor some 20 years, had something less than a fourthgrade education, could read English very little,spoke Spanish at home, and testified in thisproceeding through an interpreter.The company controller's office undertook to in-vestigate the matter and scheduled a meeting forNovember 17. Alaniz was extended the opportuni-ty to attend the meeting to defend himself. TheUnion, on the ground that Alaniz was within itsrecognized unit, requested the right to representhim at the meeting. The request was denied. Themeeting was held as scheduled; Alaniz attended andat the outset requested that the Union be permittedto represent him. His request was also rejected bytheCompany. One of its representatives statedthere would be no interview if Alaniz insisted onunion representation, adding that Alaniz was free togo if he wished. However, Alaniz remained, wasquestioned,and then was given a statementprepared by the Company to sign. In the statement,which he signed, Alaniz conceded he had taken 2gallons of Company kerosene to spray weeds butnot "with the thought of stealing but only becauseof the convenience," promised to do his job in amanner which would do credit to him, and askedthat consideration be given "on past service to Tex-aco." Alaniz was given a suspension of 24-1/2 days(16-1/2 working days) without pay and restored toduty on November 30. By letter dated December3, the Company notified Alaniz that it felt thesuspension lenient and wholly justified and warnedhim that any future similar or other disciplinary of-fense would subject him to discharge.During the period here involved there was in ex-istence a company-union contract containing agrievance procedure. Neither the Union nor Alanizfiled a grievance at any time.The complaint alleges in substance that the Com-pany violated Section 8(a)(1) and (5) of the Act byrefusing to allow a union representative to bepresent at the November 17 meeting. The Trial Ex-aminer concluded that the alleged 8(a)(5) violationcould be found only if the meeting and its outcomeinvolved the adjustment of a grievance within themeaning of Section 9(a) of the Act. But he foundthano grievance had been raised concerningAlaniz' situation and that even assuming it had, themeeting was not concerned with its adjustment.There was, thus, in his view of the case no 8(a)(5)All dates referto 1965and professional employees,allemployees at the Houston garage andsThe Unionis the recognized bargaining agent of the following ap-warehouse,allDivisional employees,temporary chammen and rodmen,propnate unitforemen, rotarydrillers, head roustabouts,and all other supervisory em-All hourly ratedproduction and maintenance employees in theCom-ployees)pany's South Texas Division (except clencal,administrative,technical,168 NLRB No. 49 362DECISIONSOF NATIONALLABOR RELATIONS BOARDviolation.3With respect to the alleged 8(a)(1) viola-tion, he found no interference with Alaniz' rights indenying him union representation at the meetingbecause he could have filed a formal grievance andthereby assured himself such representation. Inview of his findings, the Trial Examiner recom-mended the complaint be dismissed. We are of theopinion, however, that the Trial Examiner took toonarrow a view of the issues before him.As the record shows, the November 17 meetingwas not simply part of an investigation into some al-leged theft and Alaniz was not invited to attendsolely to provide the Company's representativeswith information.Rather the meeting was con-cerned essentially with Alaniz and his alleged theft,the facts of which were known to managementrepresentatives some 2 weeks earlier, and morespecificallywith the Company's concluding its"case" againstAlaniz in order to provide a"record" to support disciplinary action, if deemedappropriate. Thus it is clear that on November 17the Company sought to deal directly with Alanizconcerning matters affecting his terms and condi-tions of employment. Yet, as noted, the employeesin the unit had selected the Union to deal with theRespondent on such matters and there is noevidence that either Alaniz - assuming he couldhave done so - or the Union had waived to any ex-tent the right of representation or had agreed tochannelize disputes concerning such right into theprocedures of the contract grievance provisions.Consequently, we find in the circumstances herethat the Respondent's refusal to respect Alaniz'request that the bargaining representative be per-mitted to represent him at the meeting interferedwith and restrained him in the exercise of his rightsguaranteed by Section 7 of the Act. Also in view ofAlaniz' request for union representation at themeeting and the Union's evident willingness torepresent him-both conveyed to management-wefind that the Respondent's refusal to deal with theUnion on that occasion transgressed its statutoryobligation to bargain with the Union concerning theterms and conditions of employment of the em-ployees it represents. Accordingly, we find that theRespondent by the above conduct violated Section8(a)(1) and (5) of the Act.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices in violation of Section8(a)(1) and (5) of the Act, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct. It has been found that the Respondent unlaw-J Sec.9(a) provides in part that an employee has the right to present agrievance directly to his employer and have it adjusted without interven-tion of the bargaining representative,providing "that the bargainingrepresentative has been given the opportunity to be present at such adjust-fully denied the request of Alaniz for representationby the Union and refused to deal with the Union attheNovember 17 meeting. Consequently, themeeting and its results are tainted by Respondent'sunlawful activities, and it is, therefore, necessary inorder to provide a full and effective remedy torecreate insofar as possible the status quo prior tothemeeting.Accordingly,we shall order theRespondent to strike from its records anyreferences to the meeting and what occurred there,including all copies of the statement signed byAlaniz at the close of the meeting and theDecember 3 letter of reprimand sent Alaniz. Weshall also order it to revoke its decision that Alanizbe suspended for 24-1/2 days because of his allegedmisconduct on November 5, and so notify him. Weshall further order the Respondent to give Alanizthe original (i.e., signed copy) of the statement hesigned on November 17, and notify him that it iswithdrawing and considering of no effect its letterof reprimand dated December 3.The General Counsel and Union request that wealso order the Respondent to make Alaniz wholefor such loss of pay and other benefits he sufferedas a result of his suspension. However, Respond-ent's illegal conduct occurred after Alaniz wassuspended without pay and it is not alleged that thesuspension itself was unlawfully caused. Further-more, that Respondent would have reinstatedAlaniz with backpay had it dealt with the Union onNovember 17 is at best a speculative considerationconcerning the merits of Respondent's disciplinaryaction, and is not for us to resolve. However, thepossibility that Respondent's unlawful conduct didadversely affect Alaniz can be fully remedied by or-dering in addition to those matters covered abovethat Respondent meet with Alaniz and the Unionupon Alaniz' request within 5 days of the date ofthisDecision and Order for a considerationde novoof those matters dealt with at the November 17meeting.We shall also order that the Respondenttake no further action with respect to Alaniz' al-leged misconduct until after the expiration of theabove specified 5-day period or, if Alaniz requestsa meeting, until after such meeting has been con-cluded.CONCLUSIONS OF LAW1.The Respondent is engaged in commercewithin the meaning of Section 2(6) and(7) of theAct.2.The Unionis a labor organization within themeaning of Section2(5) of the Act.3.At alltimes material,the Union has been theexclusive representative of the employees in a unit,ment."That provision on its face is concerned with a situation where anemployee is not, contrary to the matter before us,seeking union represen-tation.Consequently, finding the above part of Sec 9(a) inapplicable doesnot dispose of the 8(a)(5) issue before us TEXACO, INC., HOUSTON PRODUCING DIV.of which Alaniz has been at such times a member,appropriate for the purposes of collective bargain-ing within the meaning of Section 9(a) of the Act.4.By denying Alaniz his request that the Unionrepresent him at the November 17, 1965,meeting,the Respondent violated Section 8(a)(1) of the Act.5.By denying the Union the right to representAlaniz in accordance with his request at theNovember 17, 1965,meeting, the Respondent vio-lated Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.7.All exceptions other than those relating to theaforesaid unfair labor practices are without meritand are hereby overruled.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,Texas, Inc., Houston Producing Division,Freer, Texas, its officers, agents, successors, andassigns,shall:1. 'Cease and desist from:(a)Refusing any employee in the unit of whichOil,Chemical and Atomic Workers InternationalUnion, Local No. 4-367, AFL-CIO, or any otherlabor organization, is the legal bargaining represent-ative permission to be represented by such labororganization at any meeting convened by the Em-ployer in which the employee is questioned about,or required to defend himself against, his own al-leged misconduct in the course of his duties or oc-curring on, or in relation to, the Respondent's pro-perty where the employee requests representationat the meeting by said labor organization.(b)Refusing permission to Oil, Chemical andAtomic WorkersInternationalUnion, Local No.4-367, AFL-CIO, or any other labor organization,to attend any meeting and to represent any em-ployee at such meeting who is a member of a unit ofwhich it is the legal bargaining representative wherethe purpose of such meeting is to question the em-ployee about or to require him to defend himselfagainst his own alleged misconduct in the course ofhis duties or occurring on, or in "relation to, theRespondent'spropertywhere the employeerequests representation at the meeting by said labororganization.(c) In any like or related manner interfering with,restraining,or coercing its employees in the exer-cise of their right to self-organization to form labororganizations, to join or assist the above-mentionedUnion or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual363aid or protection, or to refrain from any or all suchactivities.2.Take the following affirmative action whichis necessary to effectuate the policies of the Act:(a)Strike and physically remove from its recordsand files any reference to the meeting of November17, 1965,and to decisions or actions based uponthat meeting,including all copies of the statementsigned by Alaniz on that date and all copies of theletter of reprimand dated December 3, 1965; butnothing in this Order shall be construed as adverse-ly affecting Alaniz' reinstatement on November 30,1965.(b)Revoke its decision, and notify Alaniz that ithas revoked said decision, that he be suspendedwithout pay for 24-1/2 days because of his allegedmisconduct-on November 5, 1965.(c)Return to Alaniz the signed original state-ment he signed on November 17, 1965, if it still haspossession of such statement, and notify him that itiswithdrawing and considering of no effect its letterof reprimand dated December 3, 1965.(d)Meet with Alaniz and the Union as hisrepresentative for purposes of consideringde novothose matters dealt with at the November 17, 1965,meeting if within 5 days of the date of issuance ofthisOrder Alaniz requests such a meeting, takingno further action with respect to Alaniz' allegedmisconduct on November 5, 1965, until after theabove-specified 5-day period or, if a meeting isrequested, until after said meeting has been con-cluded.(e)Post at its place of business, Freer, Texas,copies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the Re-gionalDirector for Region 23, after being dulysigned by Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 23,inwriting,within 10 days from the date of thisOrder, what steps have been taken to complyherewith.4 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decisionand Orderof the NationalLaborRelations Board and in order to effectuate 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT refuse any employees in theunitofwhichOil,Chemical and AtomicWorkers International Union, Local No. 4-367,AFL-CIO, or any other labor organization, isthe legal bargaining representative permissionto be represented by such labor organization atany meeting we hold with the employee for thepurpose of questioning him about, or havinghim defend himself against, his alleged miscon-duct.WE WILL NOT refuse permission to Oil,Chemical and Atomic Workers InternationalUnion, Local No. 4-367, AFL-CIO, or anyother labor organization, to attend any meetingand represent any employee who is a memberof a, unit of which it is the legal bargainingrepresentativewhere an employee attends ameetingset up by the Company for purposesstated above and the employee requests theUnion be present to represent him.WE WILL remove from our files all papersand other references to the November 17,1965,meetingwith employee Alaniz andrescind all actions based in whole or in partupon such meeting, except our actions shall notaffecthisreinstatement onNovember 30,1965.WE WILL upon the request of Alaniz meetwith him and the Union as his representative toconsider anew the matters taken up at theNovember 17, 1965, meeting, and shall take nofurther actionwith respect to his allegedmisconduct until after such meeting, if herequests it, has been held.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of their right to self-or-ganization, to form labor organizations, to joinor assist the above-named Union or any otherlabororganization, to bargain collectivelythrough representatives of their own choosing,and to engage in concerted activities for thepurpose of collective bargaining or other mu-tual aid or protection, or to refrain from any orall such activities.TEXACO,INC., HOUSTONPRODUCING DIVISION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.'If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 6617 Federal OfficeBuilding,515 RuskAvenue,Houston,Texas 77002, Telephone228-0611.